156 S.W.3d 365 (2004)
Frederick SPENCER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 83959.
Missouri Court of Appeals, Eastern District, Division One.
December 7, 2004.
Motion for Rehearing and/or Transfer Denied February 9, 2005.
S. Paige Canfield, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Linda Lemke, Assistant Attorney General, Jefferson City, MO, for Respondent.
*366 Before GARY M. GAERTNER, SR., P.J., SHERRI B. SULLIVAN, J., and BOOKER T. SHAW, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 9, 2005.

ORDER
PER CURIAM.
Appellant, Frederick Spencer ("Movant"), appeals from the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Following a jury trial, Movant was convicted of three counts of forcible sodomy, section 566.060 RSMo (1994),[1] and three counts of rape, section 566.030. Movant was sentenced to five years imprisonment for the first count of forcible sodomy and five years imprisonment for the first count of rape, the sentences to run concurrently, and ten years imprisonment on each of the remaining counts of forcible sodomy and rape, the sentences to run concurrently with each other and consecutively to the five year sentences. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo 1994 unless otherwise indicated.